Case: 19-51143   Document: 00515589895   Page: 1   Date Filed: 10/05/2020




          United States Court of Appeals
               for the Fifth Circuit                     United States Court of Appeals
                                                                  Fifth Circuit

                                                                FILED
                            No. 19-51143                  October 5, 2020
                          Summary Calendar                 Lyle W. Cayce
                                                                Clerk

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Justin James Morin,

                                               Defendant—Appellant.

                        consolidated with
                          _____________

                            No. 19-51145
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Justin Morin,

                                               Defendant—Appellant.
Case: 19-51143     Document: 00515589895             Page: 2   Date Filed: 10/05/2020




                                    No. 19-51143
                                  c/w No. 19-51145


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:07-CR-45-1
                            USDC No. 7:19-CR-149-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant James Justin Morin appeals the sentences
   imposed in 2019 on revocation of supervised release and possession of a
   firearm by a felon. Morin had pleaded guilty to two crimes and had been
   sentenced to prison and two terms of supervised release.
          Morin pleaded guilty to that 2019 firearm possession crime and was
   sentenced at the top of the guideline range to 78 months in prison. The court
   also revoked supervised release and sentenced him to concurrent prison
   terms of 24 months, to run consecutively to the 78-month sentence. The 24-
   month sentences were above the advisory range but not above the statutory
   maximum sentences available on revocation.
          Morin first contends on appeal that the district court failed to give
   adequate reasons for the 78-month sentence. The court stated that it had
   considered the 18 U.S.C. § 3553(a) sentencing factors and found “the
   guideline range in this case to be fair and reasonable.” Nothing more was
   required. Rita v. United States, 551 U.S. 338, 357 (2007). We presume that a
   sentence within the properly calculated guideline range is reasonable. See
   United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). Morin does not


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 19-51143       Document: 00515589895            Page: 3   Date Filed: 10/05/2020




                                     No. 19-51143
                                   c/w No. 19-51145
   rebut that presumption. See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir.
   2010).
            Morin also contends that the 24-month above-guideline sentences on
   revocation were unreasonable, both individually and in combination with the
   78-month sentence. He again asserts that the district court gave inadequate
   reasons to support its sentence.
            Morin is wrong. The district court adequately explained that it had
   reviewed the policy statements contained in the Sentencing Guidelines and
   the applicable § 3553(a) factors, and that a sentence above the guideline range
   was warranted because of, among other things, Morin’s continued criminal
   activity, his repeated noncompliance with conditions of supervision, his
   history and characteristics, and the need for deterrence. Furthermore, the
   district court was allowed to impose any sentence within the appropriate
   statutory maximum term of imprisonment. See 18 U.S.C. § 3583(e)(3);
   United States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013). The district court
   also had the discretion to impose consecutive sentences on revocation. 18
   U.S.C. § 3584(a); see United States v. Gonzalez, 250 F.3d 923, 925, 929 (5th
   Cir. 2001).
            Morin fails to show that the sentences or sentencing procedures were
   unreasonable. The judgments of the district court are AFFIRMED.




                                          3